IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,053


                          EX PARTE JASON SCOTT MAY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 21646-A IN THE 42ND DISTRICT COURT
                              FROM TAYLOR COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and

sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant pleaded guilty on October 26, 2006, and received 135 days of pre-sentence jail

time. On January 31, 2007, he was erroneously released on mandatory supervision in absentia on

an unrelated conviction for assault. Instead of being released, he should have been transferred to a

state jail facility. Pursuant to a premature-release warrant, he was returned to Taylor County on
                                                                                                 2

November 28, 2007. He was not credited with nine months and twenty-seven days he spent on

release, and as a result, his discharge date was extended to April 7, 2009. He now contends that he

is being illegally confined because he was not credited with this time.

       Based on an affidavit submitted by the Texas Department of Criminal Justice–Classification

and Records, the trial court concluded that Applicant was not being illegally confined and

recommended that we deny relief. We believe that Applicant is entitled to the time he spent on

release. Accordingly, the Texas Department of Criminal Justice–State Jail Division shall credit

Applicant’s sentence in cause number 21646-A from the 42nd Judicial District Court of Taylor

County with the nine months and twenty-seven days he spent on release.



Delivered: December 10, 2008
Do Not Publish